Citation Nr: 0611912	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to government assistance in correcting 
construction deficiencies in a home that was purchased with a 
VA guaranteed home loan.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that 
the veteran was not eligible for government assistance in 
correcting construction deficiencies in his home, which was 
purchased with a VA guaranteed home loan.


FINDINGS OF FACT

1.  In October 1997, the veteran closed on a VA Guaranteed 
Loan.

2.  On October 8, 1997, the veteran signed a waiver 
acknowledging that he was aware that the property he intended 
to purchase had not been inspected during construction by VA 
or the Department of Housing and Urban Development (HUD), 
and, as such, would not qualify for government assistance in 
the correction of structural defects, and that VA would not 
intercede on his behalf in the processing of construction 
complaints.


CONCLUSION OF LAW

The criteria for entitlement to government assistance in 
correcting construction deficiencies in a home that was 
purchased with a VA guaranteed home loan have not been met as 
a matter of law.  38 U.S.C. §3727 (West 2002); 38 C.F.R. 
§ 36.4364 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

Unlike many questions subject to appellate review, the issue 
of whether the veteran is eligible for government assistance 
in correcting construction deficiencies in a home purchased 
with a VA guaranteed loan, by its very nature, has an 
extremely narrow focus.  The record reflects that the 
appellant was advised of the basis of the denial of his claim 
in letters dated in February 2000, June 2000, and July 2001, 
and in the December 2003 Statement of the Case.

The Board believes that all facts relevant to determining 
whether or not the appellant is eligible for government 
assistance have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive as to these 
issues, and thus, that these claim must be terminated because 
of the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable.  See Manning v. Principi, 16 
Vet. App. 534, 542-3, and cases cited therein.

II.  Factual Background

In October 1997, the veteran closed on a VA Guaranteed Loan.  
On October 8, 1997, the veteran signed a waiver containing 
the following language:

THE UNDERSIGNED VETERAN IS AWARE THAT THE ABOVE 
SUBJECT PROPERTY WAS NOT INSPECTED DURING 
CONSTRUCTION BY VA OR HUD, AND AS SUCH WILL NOT 
QUALIFY FOR GOVERNMENT ASSISTANCE IN THE CORRECTION 
OF STRUCTURAL DEFECTS, AND THAT THE VA WILL NOT 
INTERCEDE ON THE VETERAN'S BEHALF IN THE PROCESSING 
OF CONSTRUCTION COMPLAINTS.

THE UNDERSIGNED VETERAN CERTIFIES THAT HE/SHE IS IN 
RECEIPT OF A COPY OF THE CERTIFICATE OF REASONABLE 
VALUE.

In February 2000, the veteran submitted a binder of documents 
to the RO in Anchorage, Alaska.  These documents detailed 
ongoing problems that the veteran was experiencing with the 
builders of his home in regard to construction deficiencies 
in that home. 

In a February 2000 letter, the veteran was advised by a Loan 
Guaranty Officer at the Anchorage RO that a review of the 
binder and his VA loan file showed that his home had been 
purchased under VA's Special Exception policy, and that VA 
guaranteed loans on such homes were generally not eligible 
for assistance in correcting structural deficiencies.  It was 
noted, however, that his binder and file had been forwarded 
to the VA Central Office in Washington, DC for further advice 
and guidance.  

In June 2000, the Director of the Loan Guaranty Service 
located at the Central Office advised the veteran by letter 
that VA was without authority to assist in resolving his 
complaints because he had signed a waiver acknowledging that 
the property would not qualify for VA assistance in the event 
of construction complaints.  

In July 2000, the veteran wrote to the Director of the 
Anchorage RO requesting intervention on his behalf.  In a 
response letter dated in July 2000, the Director advised the 
veteran that a review of his file had revealed no action that 
VA could undertake on his behalf.  

The veteran then wrote an additional letter to the Director 
requesting assistance.  In a September 2000 response letter, 
the Director advised the veteran that he had directed a 
thorough review of the veteran's concerns and issues, which 
included consultation with program management officials in 
Washington, DC.  It was explained that this review showed 
that VA had met the governing laws, regulations and policies 
applicable to the veteran's benefit in his purchase.  

In a letter dated in July 2001, the Under Secretary of 
Benefits of VA reaffirmed the previous determinations that 
the veteran was not eligible for assistance because he had 
specifically waived government assistance in the correction 
of structural defects in the home when he purchased it with a 
VA guaranteed loan.  This letter explained the circumstances 
under which the processing of this loan occurred, including 
an explanation that this was the only way that the subject 
property could qualify for a VA loan.

The veteran subsequently continued to write these offices 
contending that he was entitled to government assistance in 
correcting the deficiencies in his home.  He also asserted 
that he was entitled to monetary compensation equal to the 
cost of correcting those deficiencies, or, alternatively, 
that VA should purchase the home to relieve him of the 
remaining mortgage.  It appears that the RO, the Director of 
the Loan Guaranty Service, and the Under Secretary of 
Benefits each issued additional letters advising the veteran 
that he was not entitled to either monetary or non-monetary 
assistance in the correction of those deficiencies.

In December 2003, the office of the Loan Guaranty Service at 
the VA Central Office in Washington, DC, was asked by an 
employee of the Anchorage Veterans Service Center to provide 
the veteran with a Statement of the Case (SOC) because the 
veteran believed that he was entitled to appeal his claim to 
the Board.  The SOC was issued, and, in February 2004, the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals.  Copies of all records in the possession of the Loan 
Guaranty Service that pertained to this matter were then 
transferred to the Board.

III.  Jurisdiction

As discussed in detail above, the veteran is seeking 
entitlement to monetary assistance in correcting construction 
deficiencies in a home that was purchased with a VA 
guaranteed home loan.

In order to consider the merits of a claim, the Board must 
first determine whether it has jurisdiction to review the 
claim on appeal.  The United States Court of Appeals for 
Veterans Claims has held that it is not "harmless" when VA, 
during the claims adjudication process, fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

As noted above, the RO initially denied the veteran's claim 
for government assistance in a February 2000 letter.  
Although the veteran expressed disagreement with that 
decision, the RO apparently did not issue an SOC because it 
was the belief of the RO that the Board lacked jurisdiction 
over this appeal.  Instead, the RO forwarded the case to the 
Director of the Loan Guaranty Service in Washington, DC, for 
review.  It was only after the veteran specifically asserted 
that he was entitled to appeal his claim to the Board that 
the RO issued the SOC and provided the veteran with an 
opportunity to perfect an appeal to the Board.

In light of the unusual procedural history and the nature of 
the benefit sought in this case, the Board will first address 
the question of whether it has jurisdiction to review this 
appeal.  Pursuant to 38 U.S.C.A. § 7104(a) (West 2002), 
"[a]ll questions in a matter which under . . . [38 U.S.C. § 
511(a)] . . . is subject to a decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board."  

The implementing regulation of 38 U.S.C.A. § 7104(a) is 38 
C.F.R. § 20.101(a), which provides that all questions of law 
and fact necessary to a decision by the Secretary of Veterans 
Affairs under a law that affects the provision of benefits by 
the Secretary to veterans or their dependents or survivors 
are subject to review on appeal to the Secretary.  Examples 
of loan guaranty issues over which the Board has jurisdiction 
include, but are not limited to, basic eligibility for home, 
condominium and mobile home loans as well as waiver of 
payment of loan guaranty indebtedness (38 U.S.C. chapter 37, 
38 U.S.C. 5302).

Thus, it appears that 38 C.F.R. § 20.101 specifically 
contemplates that the Board will have jurisdiction over 
various loan guaranty issues.  Although the claim currently 
before the Board is not explicitly listed in subsection (a) 
of that regulation, the issues identified in that provision 
are only listed as examples, and are not intended to limit 
the type of loan guaranty issues over which the Board has 
jurisdiction.  

Although 38 U.S.C. §3727, as discussed below, specifies that 
the Secretary's decisions regarding expenditures or payments 
to assist borrowers in having structural defects corrected 
with respect to any covered property are final and conclusive 
and not be subject to judicial review, we read this statute 
as harmonious with the Board's jurisdiction to provide 
appellate review on behalf of the Secretary under 38 C.F.R. 
§7104(a).  In other words, the prohibition on judicial review 
of the Secretary's decision would not limit the Board's 
jurisdiction, as the Board is delegated the authority to act 
for the Secretary to review the appeal. 

Consequently, the Board finds that the determination by the 
Loan Guarantee Officer to deny government assistance in 
correcting construction deficiencies does fall within the 
language of 38 U.S.C.A. §§ 511(a), 7104, and is a matter over 
which the Board has appellate jurisdiction.

IV.  Analysis

Having found that the Board has jurisdiction to review this 
appeal, the Board will now turn to the merits of the 
veteran's claim.  

The veteran essentially contends that, for the first five 
months of construction of his home in 1997, he believed that 
VA had been contacted by the builder and that VA inspections 
were being performed.  He asserts that he was misled by the 
builder because it did not want to pay VA-inspection fees, 
and that he did not become aware of any problem until 
September 25, 1997, which was ten days after he was 
originally scheduled to move into his home.  

The veteran also asserts that he was under severe economic 
and emotional stress at that time because his family had no 
other viable housing options.  For this reason, he claims 
that he was under duress when he signed the October 1997 
waiver indicating that he was aware that the property was not 
inspected by VA or HUD, and that he would not qualify for 
Government assistance in correcting structural defects.  
Consequently, the veteran argues that he should not be bound 
by any limitations in his right to seek government assistance 
in correcting structural defects.  

The veteran further asserts that VA's special exception 
processing exceeds VA's statutory authority under 38 U.S.C. § 
3704(a), which provides that no loan for the purchase or 
construction of residential property shall be financed unless 
the property meets or exceeds minimum requirements for 
planning, construction, and general acceptability.  He 
contends that special exception processing encourages 
builders to act as his did in this situation when it 
allegedly failed to notify VA that his home was under 
construction to avoid paying VA inspection fees.

The Board notes that VA's home loan guaranty program is 
intended to encourage lenders to offer veterans loans with 
more favorable terms by protecting lenders against loss if 
the payments are not made.  The VA home loan guaranty program 
has been described as "extremely important both to veterans 
who are helped in the purchase of homes and to the economy as 
a whole, which benefits by the stimulus provided by veterans' 
activity in the housing market."  S. Rep. No. 95-1055, at 10, 
reprinted in 1978 U.S.C.C.A.N. 3347, 3350; see also S. Rep. 
No. 94-806, at 5-7, reprinted in 1976 U.S.C.C.A.N. 1344, 
1345-47 (discussing history of federal housing or property 
assistance to veterans).

38 U.S.C. Chapter 37 is the statutory law governing loan 
guarantee.  38 C.F.R. Part 36 are the regulations that 
explain and govern the administration of VA's loan guaranty 
program.  

Pursuant to 38 U.S.C. § 3704(a), no loan for the purchase or 
construction of residential property shall be financed 
through the assistance of this chapter unless the property 
meets or exceeds minimum requirements for planning, 
construction, and general acceptability prescribed by the 
Secretary; however, this subsection shall not apply to a loan 
for the purchase of residential property on which 
construction is fully completed more than one year before 
such loan is made.

The Secretary shall require that in connection with any 
property upon which there is located a dwelling designed 
principally for not more than a four-family residence and 
which is appraised for guaranty or insurance before the 
beginning of construction, the seller or builder, and such 
other person as may be required by the Secretary to become 
warrantor, shall deliver to the purchaser or owner of such 
property a warranty that the dwelling is constructed in 
substantial conformity with the plans and specifications 
(including any amendments thereof, or changes and variations 
therein, which have been approved in writing by the 
Secretary) on which the Secretary based the Secretary's 
valuation of the dwelling.  38 U.S.C. § 3705(a).

38 U.S.C. §3727 authorizes VA to assist borrowers in having 
structural defects corrected with respect to any property 
improved by a one-to four family dwelling that was inspected 
during construction by VA or HUD.  The Secretary's decisions 
regarding such expenditures or payments, and the terms and 
conditions under which the same are approved or disapproved, 
shall be final and conclusive, and shall not be subject to 
judicial review.

The provisions of 38 C.F.R. § 36.4364 specify the types of 
assistance that the Secretary may render to an eligible 
borrower who has been unable to secure satisfactory 
correction of structural defects in a dwelling encumbered by 
a mortgage securing a guaranteed, insured or direct loan, and 
the terms and conditions under which such assistance will be 
rendered.  Under subsection (c)(1) of that § 36.4364, an 
applicant for assistance under this section must establish 
that he or she is the owner of a one-to four-family dwelling 
which was inspected during construction by VA or the Federal 
Housing Administration.  Pursuant to subsection (f) of § 
36.4364, the borrower shall not be entitled, as a matter of 
right, to receive the assistance in the correction of 
structural defects provided in this section.  

The VBA Loan Guaranty Operations Manual, M26-2, para. 
2.07(c)(3), provides for "Special Exception" processing of 
cases in which a prospective veteran-purchaser is seeking a 
VA guaranteed loan when it is determined that the property 
would otherwise not be found eligible for a VA guaranty 
because the property was not inspected by VA or HUD during 
construction.  To qualify for such processing, a prospective 
veteran-purchaser must acknowledge in writing his or her 
awareness that the property was not inspected during 
construction by either VA or HUD and as such will not qualify 
for Government assistance in the correction of structural 
defects, and that VA will not intercede on the veteran's 
behalf in the processing of construction complaints.

Having reviewed the complete record, the Board finds that the 
veteran is not eligible for government assistance in 
correcting any structural deficiencies present in his home.  
Although 38 U.S.C. §3727 authorizes VA to assist borrowers in 
having structural defects corrected, this benefit is 
specifically limited to properties improved by a one-to four 
family dwelling that were inspected during construction by VA 
or HUD.  In this case, the veteran's home was not inspected 
during construction, and he acknowledged as such when he 
signed the October 1997 waiver.

In addition, because this property was not inspected, it 
would not have qualified for a VA home loan guaranty if not 
for the special exception processing set forth by the VBA 
Loan Guaranty Operations Manual.  As explained in detail 
above, the veteran's eligibility for that exception rests on 
his written acknowledgement that his home was not inspected 
during construction, and that he had no right to government 
assistance in correcting any structural deficiencies.  
Although this document has been called a "waiver," it is in 
fact merely an acknowledgement on the part of veteran that he 
is not entitled to the government assistance authorized under 
38 U.S.C. §3727 for homes that have been inspected by VA or 
HUD.  In essence, the waiver serves to ensure that veterans 
are aware that their homes do not fall under the class of 
properties for which government assistance is provided for 
under that statute.

The veteran has asserted that VA's special exception 
processing exceeds VA's statutory authority under 38 U.S.C. § 
3704(a), which provides that no loan for the purchase or 
construction of residential property shall be financed 
through the assistance of chapter 37 unless the property 
meets or exceeds minimum requirements for planning, 
construction, and general acceptability prescribed by the 
Secretary.  However, even if the Board accepted the veteran's 
argument in this regard, VA's actions would not automatically 
grant the veteran a right to government assistance in 
correcting structural deficiencies in a home that was not 
inspected during construction by VA or HUD.  

As noted above, the statutory basis for allowing VA to assist 
borrowers in correcting structural deficiencies is set forth 
in 38 U.S.C. §3727, and it is specifically limited by that 
statute to one-to four family dwellings that were inspected 
during construction by VA or HUD.  Thus, even if VA moved 
beyond the statutory authority granted by 38 U.S.C. § 3704(a) 
in awarding a specific home loan guaranty that should have 
been restricted under that statute, VA's actions would not 
automatically create a right to government assistance in 
correcting structural deficiencies beyond that specifically 
provided for under 38 U.S.C. §3727.

Furthermore, although the veteran has asserted in writing 
that the purpose of special exception processing is to 
"maximize the amount of Loan Guaranty fees [VA] can collect 
from veterans," the intent of the policy is, in fact, to 
recruit new builders into the Loan Guaranty program, while 
allowing the veteran to purchase a new home of his or her 
choice even though it would not otherwise qualify.  See VBA 
Loan Guaranty Operations Manual, M26-2, para. 2.07(c)(3)(g).  
The Board also rejects the veteran's often expressed 
contention that this policy is an attempt by VA to assist 
builders in cheating or taking unfair advantage of veterans.

With respect to the veteran's argument that he was misled by 
the builder as to VA's involvement in the construction 
process prior to September 1997, the Board notes that the 
only evidence of record to support this contention is an 
account of a conversation between the veteran's former 
realtor and a builder in 1999 regarding the company that 
constructed the veteran's home.  In essence, it was asserted 
by the builder that an employee of the company that 
constructed the veteran's home once asserted during a 
conversation that there was no need to complete VA's 
"mountain of paperwork" when they could just ask a buyer to 
complete a waiver similar to the one signed by the veteran in 
October 1997.

However, even if that were true that the veteran's builder 
purposely acted to mislead the veteran by not contacting VA 
during construction, the veteran clearly became aware that 
the home had not been inspected by VA or HUD prior to closing 
on the property in October 1997.  Any such actions were 
conducted by the builder without VA's knowledge prior to that 
date, and the veteran was not obligated to close on the 
property in October 1997 or to obtain the VA loan guaranty at 
that time.  The text of the October 1997 waiver ensured that 
the veteran was made fully aware that the property would not 
be eligible for governmental assistance, and he chose to 
continue with the closing despite that limitation.

As noted above, the veteran contends that he was under duress 
when he signed the October 1997 waiver.  However, the only 
evidence of "duress" submitted by veteran is his assertion 
that his four children that were forced to attend four 
different schools that were 38 miles apart so long as they 
continued to wait for new housing, and that he had no other 
viable housing option except for his newly constructed home.  

"Duress" may be defined as "[a]ny unlawful threat or 
coercion used by a person to induce another to act (or to 
refrain from acting) in a manner he or she otherwise would 
not (or would) . . . Application of such pressure or 
constraint as compels man to go against his will, and takes 
away his free agency, destroying power of refusing to comply 
with unjust demands of another (citations omitted)."  
Black's Law Dictionary, Sixth Edition, West (1990), 504.  
While the inconvenience and pressures of the situation 
described by the veteran are appreciated, there is no 
credible evidence that these rose to the level of "duress."  
There is no credible evidence that the veteran was unlawfully 
coerced into buying this particular uninspected home and 
accepting the limitations of governmental assistance in 
correcting construction defects in that property, as set 
forth in the "waiver" which he signed in October 1997.  
There is also no evidence of record suggesting that he was 
not competent to understand the text of the waiver he signed 
in October 1997.

Furthermore, as discussed in detail above, the purpose of 
special exception processing is to help veterans who may find 
themselves in a situation such as the veteran's in this case.  
Although the veteran may have subsequently become unhappy 
with the home after purchase due to structural defects, the 
evidence clearly shows that he was made aware in writing 
prior to closing that he would not be eligible for government 
assistance in correcting such structural defects.  Thus, 
contrary to the veteran's assertions that VA has acted 
illegally and improperly throughout his claim, the record 
shows that he was made fully aware of his rights prior to 
closing.  Furthermore, while the veteran has repeatedly 
attacked the actions of VA, he has not submitted any evidence 
demonstrating why he should not be accountable for 
understanding the text of document he signed in October 1997.  

The veteran appears to essentially be asking VA ignore the 
specific, written notice provided to the veteran prior to 
closing as to his rights under 38 U.S.C. §3727, and that he 
be granted monetary assistance in correcting the structural 
deficiencies in his home, to include ordering VA to either 
pay the cost of fixing the home or actually purchase the home 
from the veteran, even though any such actions would clearly 
be contrary to the specific language of 38 U.S.C. §3727, 
which limits any government assistance to homes inspected by 
VA or HUD during construction.  

However, the Board is bound by the provisions of 38 U.S.C. 
§3727; thus, the Board concludes that the veteran is not 
eligible for government assistance in correcting construction 
deficiencies in his home.  While we are cognizant of the 
evidence submitted detailing such construction deficiencies 
and sympathetic to the problems they have caused the veteran 
and his family, this is a case in which the law is 
dispositive and, accordingly, the claim must be denied.  See 
Sabonis, supra.  




(Continued on following page.)


ORDER

Entitlement to government assistance in correcting 
construction deficiencies in a home that was purchased with a 
VA guaranteed home loan is denied as a matter of law.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


